TATE, Justice.
The defendant was convicted of attempted forcible rape, La.R.S. 14:27, 43.1, and sentenced, as a multiple offender, La.R.S. 15:529.1, to imprisonment at hard labor for thirty years.
The defendant argues four assignments of error. Although defendant’s arguments are forcefully made, they all concern issues governed by clearly applicable law (once the disputed factual basis is resolved against *1193the accused) or else based on factual circumstances peculiar to the present case and not likely to recur.
We have found these assignments to be without reversible merit, for reasons set forth in an appendix to this opinion which shall not be published (as not contributing to the general law, for reasons noted above), but which shall remain a public record of this court.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.